Title: To Benjamin Franklin from William Davies, 28 June 1781
From: Davies, William
To: Franklin, Benjamin


Sir
Newport, Rhode Island 28th. June 1781
I am truly sorry that an unhappy occasion compels me to intrude at this time upon your more important concerns, and beg the circumstance may have sufficient weight to apologize therefor.
My son William Davies, was lately taken in the ship General Washington, from this Port on a Cruize, by the British ship of War, Chatham and he with other Officers of the Washington sent to England in Irons, and I greatly fear the money he had with him will not be sufficient to relieve his wants in his present situation as a Prisoner. I would therefore request your Excellency to let him have if necessary to the amount of a hundred Dollars, for which Bills drawn in Favour of any Person in America shall be duly honoured, and the obligation acknowledged by, Sir your Most Respectful and Mst. Obt. Hume. Sert.
Wm. Davies
 
Addressed: His Excellency Benjn. Franklin Esqr. / &c &c. &c— / in / Paris
